   Case 1:06-cv-00745-RCL Document 58-1 Filed 10/05/18 Page 1 of 11




Acosta v. Islamic Rep. of Iran
No. 1:06-cv-00745-RCL

Unopposed Motion on Behalf of Office of
Foreign Assets Control for Protective Order
Authorizing Disclosure of Information Subject
to the Trade Secrets Act

Ex. A
Case 1:06-cv-00745-RCL Document 58-1 Filed 10/05/18 Page 2 of 11
Case 1:06-cv-00745-RCL Document 58-1 Filed 10/05/18 Page 3 of 11
Case 1:06-cv-00745-RCL Document 58-1 Filed 10/05/18 Page 4 of 11




           EXHIBIT A
Case 1:06-cv-00745-RCL Document 58-1 Filed 10/05/18 Page 5 of 11
Case 1:06-cv-00745-RCL Document 58-1 Filed 10/05/18 Page 6 of 11
Case 1:06-cv-00745-RCL Document 58-1 Filed 10/05/18 Page 7 of 11
Case 1:06-cv-00745-RCL Document 58-1 Filed 10/05/18 Page 8 of 11
Case 1:06-cv-00745-RCL Document 58-1 Filed 10/05/18 Page 9 of 11




           EXHIBIT B
Case 1:06-cv-00745-RCL Document 58-1 Filed 10/05/18 Page 10 of 11
Case 1:06-cv-00745-RCL Document 58-1 Filed 10/05/18 Page 11 of 11
